Case 16-21667-tnw       Doc 71      Filed 10/23/18 Entered 10/23/18 10:27:15              Desc Main
                                    Document      Page 1 of 4
                         UNITED STATES BANKRUPTCY COURT
                          EASTERN DISTRICT OF KENTUCKY
                               COVINGTON DIVISION

   IN RE:

   STEVEN BROOKS                                                  CASE NO. 16-21667
   SUSAN THERESE BROOKS

   DEBTORS                                                        CHAPTER 13


                                AMENDMENT TO PETITION

          The debtor(s) amend the Petition to file the attached Statement of Intent.

             UNSWORN DECLARATION UNDER PENALTY OF PERJURY
                        AMENDMENT TO PETITION

          The undersigned states under penalty of perjury that the debtor(s) has read the
   Statement of Intent, consisting of three sheets and that it is true and correct to the best of
   the debtor(s) knowledge, information and belief.

          Execution Date: September 18, 2018

   /s/ Steven Brooks_____                         /s/ Susan Therese Brooks ______
   STEVEN BROOKS                                  SUSAN THERESE BROOKS
   Debtor                                         Co-Debtor


                                 CERTIFICATE OF SERVICE

          I hereby certify a true and accurate copy of this amendment has been sent to the
   U.S. Trustee, ustpregion08.lx.ecf@usdoj.gov this 23rd day of October, 2018.


                                                  /s/ L. Craig Kendrick__________
                                                  L. CRAIG KENDRICK
                                                  7000 Houston Rd, Bldg 300, Ste 25
                                                  Florence, KY 41042
                                                  (859) 371-4321
Case 16-21667-tnw   Doc 71   Filed 10/23/18 Entered 10/23/18 10:27:15   Desc Main
                             Document      Page 2 of 4
Case 16-21667-tnw   Doc 71   Filed 10/23/18 Entered 10/23/18 10:27:15   Desc Main
                             Document      Page 3 of 4
Case 16-21667-tnw   Doc 71   Filed 10/23/18 Entered 10/23/18 10:27:15   Desc Main
                             Document      Page 4 of 4
